Citation Nr: 0110175	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-13 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to lung cancer as a result of 
nicotine dependence.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active duty from January 1949 to October 1953 
and he was a prisoner-of-war (POW) of the North Korean 
Government from November 26, 1950 to August 28, 1953.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied service connection for the 
cause of the veteran's death claimed as due to lung cancer as 
a result of nicotine dependence.  


REMAND

As an initial matter, the Board notes that legislation 
enacted in 1998 prohibits service connection for a disability 
first manifested after service (or after an applicable 
presumptive period) on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during service.  38 U.S.C.A. § 1103 (West Supp. 
2000).  Nevertheless, since this statute only applies to 
claims filed after June 9, 1998, and the instant claim was 
filed in April 1998, this claim must be considered under the 
law that existed prior to June 9, 1998, as it is more 
favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, however, 
it should be noted that service connection could not be 
established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination was to take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran developed nicotine 
dependence, as a disease, during service, and that nicotine 
dependence was considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis could be granted.  VAOPGCPREC 19-97 (May 13, 
1997).

There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The December 1998 rating action which is being appealed 
denied the claim on the basis that it was not well grounded.  
Submitted with the April 1998 claim was a copy of the 
veteran's autopsy protocol which reflected, in part, that 
based on the histories of other patients with the same type 
of cancer, the veteran's lung cancer bore some statistical 
correlation to smoking and to asbestosis.  Also received in 
April 1999 were statements from three fellow POWs stating 
that the veteran smoked tobacco while he was a POW.  Given 
these facts, as well as duty to assist in the development of 
claims required by the VCAA, it will be necessary to return 
the case to the RO to obtain an opinion regarding the 
relationship between the veteran's terminal illness and his 
in-service use of tobacco products.  

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO should ensure that all VA clinical 
records pertaining to the veteran are obtained and 
associated with the claim file, and in particular, 
those from his terminal hospitalization, at the VA 
Medical facility in Canandaigua, New York, from 
December 1997 to January 1998.  To ensure that all 
such records are obtained, the RO should contact 
the appellant and request that she indicate all VA 
facilities at which the veteran was either treated, 
examined or evaluated.

2.  Next, the veteran's claims file should be 
forwarded to a physician knowledgeable in the 
diagnosis and treatment of cancer.  This physician 
should review the claims file, including this 
Remand, and make a notation that such review took 
place in the report provided.  In his or her 
report, this physicians should set forth his or her 
opinion as to whether it is unlikely, likely or at 
least as likely as not that the veteran developed 
nicotine dependence during service.  If it is 
likely that the veteran developed nicotine 
dependence during service, or at least as likely as 
not that he did, this physician should offer an 
opinion as to whether nicotine dependence may be 
considered to have been a proximate cause of the 
veteran's right pleura diaphragm tumor.  In 
addition, and with consideration given to the 
veteran's smoking history both before and after 
service, this physician should offer an opinion as 
to whether it is unlikely, likely, or at least as 
likely as not that the veteran's right pleura 
diaphragm tumor resulted from the veteran's tobacco 
use during service.  Any other consultations deemed 
necessary to respond to the questions presented 
should be accomplished, and in any case, a complete 
rationale for any opinion offered should be set 
forth in the report provided, together with 
citation to any pertinent medical or other 
supporting records.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied. 

5.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether service 
connection for the cause of the veteran's death, 
due to tobacco use or nicotine dependence during 
service, is warranted.  If the benefit sought 
continues to be denied, the appellant and her 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  After a reasonable period of time in 
which to respond has been provided, the case should 
be returned to the Board for further review. 

Although no further action by the appellant is necessary 
unless she is otherwise informed, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


